   Case 3:20-cv-02865-C Document 6-2 Filed 10/06/20                 Page 1 of 15 PageID 269
After recording, return to:                                                                '1   ,i,o l.        P':131
                                                                                      2:n. 12             1. "?'l.
JOHNSTON PRATI' PLLC
Attn: Sean Affleck
1717 Main St., Suite 3000
Dallas, Texas 75201

                 CORRECTIVE MEMORANDUM OF AMENDED AND
             RESTATED WORKING INTEREST ASSIGNMENT AGREEMENT

STATE OF TEXAS
COUNTY OF HUTCHISON

ASSIGNOR:

PONDEROS,-\ ENERGY LLC
Richard Sands
15 Valley Drive
Greenwich, CT 06831

ASSIGNEE:

MOLORI ENERGY, INC. F/K/A TAIPAN RESOURCES
Joel Dumaresq
Chef Executive Officer and Director
2630-107 5 W. Georgia Street
Vancouver, British Columbia
V6E3C9, Canada

EFFECTIVE DATE:         May 6, 2016

       Ponderosa Energy LLC ("Ponderosa") and Molori Energy, Inc. f/k/a Taipan Resources
("Molori," and collectively, the "Parties") entered into an Amended and Restated Working Interest
Assignment Agreement as of the Effective Date above, attached hereto as Exhibit 1 ("Assignment"),
under which Ponderosa assigned to Molori a 25% undivided Working Interest as to all depths
of the leases attached thereto as Exhibit A, along with a proportionate 25% New Revenue
Interest. The Assignment, together with all the terms, covenants, and conditions contained therein,
are incorporated herein by reference.

        This Memorandum, together with Exhibit 1 and its attachments, is placed of record for the
purpose of placing all persons on notice of the existence of the Assignment. The Assignment shall be
deemed to be binding on Ponderosa and Molori and their successors and assigns, and in full force and
effect until modified or the Leases on the Contract Area expire. All modifications may be evidenced
by an amendment to this Memorandum and placed of record.

       This Memorandum is signed by Molori as of the date below but is deemed effective for all
purposes as of the Effective Date stated above.


                                [SIGNATURE PAGE TO FOLLOW]




                                        EXHIBIT B
Case 3:20-cv-02865-C Document 6-2 Filed 10/06/20                     Page 2 of 15 PageID 270
                                                                                                q,   fl   JI.
                                                                                         2 JL   :{':?. .



                                     MOLORI ENERGY, INC.       f/k./a   TAIPAN RESOURCES   LLC


                                     Signed,~
                                              J oe1Dumaresq
                                     Title:   Chief Executive Officer and Director

                                     Date:                              \5,2.0\C\
                                                                           j




CANADA                            b         §
PROVINCE OF "Bd-h<:.'-' C o\...,rA I c.,....§
CITYOF Vo.f"\u:,\J,n.r                      §

        Before me, on this day personally appeared Joel Dumaresq, known to me to be the person
whose name is signed to this document, and who acknowledged to me that he executed this document
for the purposes and consideration therein expressed on behalf ofMolori Energy, Inc., f/k/a Taipan
Resources LLC.

       Given under my hand and seal of office on this date: ~-\- \ 5 \ ;;;L.o \ °\   .


                                                     Notary Public
Case 3:20-cv-02865-C Document 6-2 Filed 10/06/20                            Page 3 of 15 PageID 271
                                                                     D 11DC          Bk                             P':1::31
                                                                     00;37·:207·8 on:.::                          173



                      Amended and Restated Working Interest Assignment Agreement


                                                                                         t"-
 THIS FA8.MOlJT AGllEEMENT (this "Agreement") is entered into on the                  (;L day of May, 2016
 ("Execution Date") by and between:

  1.       Ponderosa Energy, LLC a corporation existing under the laws of Delaware, USA, whose office is
           located at 15 Valley Drive, GtAenwich, CT 06831 (hereinafter referred to as "Assignor'' Which
           expression shall, unless repugnant to or inconsistent with the context, mean and include arty
           successors or permitted assigns) of the FlRST PART; and

 2.        Talpan Resources Inc, a company organised and existing under the Jaws of Canada; whose
           registered office is Suite 2600, 1066 West Hasting Street, Vancouver, BC, V6E 3Xl, Canada
           (hereinafter referred to as ''Assignee" whlch expression shall, unless repugnant to or inconsistent
           with the context, mean and include any successors or permitted assigns) of the SECON:D PAR,T.

 The Assignor and the Assignee may hereinafter sometimes be referred to individually as "Party'; and
 collectively as the "Parties" ..

  RECITALS

         A. On March 23, 2016, Assignee and Assignor entered into an agreement (the "Original
            Agreement") for assignment of a 25% working interest in certain leases.

         B. Each of the Assignee and the Assignor wishes to amend the Original Agreement and this
            AgteemelH amends and restates the Original Agreemen; Patties agree that the Original
            Agreement is hereby superseded by this Agreement.

   C.     This Agreement constitutes the agreement between the Asl:iignee and the Assignor for the
  assignment to the Assignee ofa twenty-five percent (25%) µndivided Working InJere~q1s to all depths of
  the leases detailed in E::ichibit A attached hereto (the "Leases") and incorporated herein by reference
  along with a pro,porti(rna:te 25% Net RevenueInterest.

              For the putposes hereof, a twenty-five percent (25%) undivided workiilg interest as to all depths
              of each o(the Leases along with a proportionate 25% Net Revenue Interest is hereinafter referred
            · to as. the "Assigned Interest",

             Where:

             Working Interest means the share of well drilling or operating expenses paid; and
             Net Revenue Interest means the share of income received.




                               9_s2._/
       Assignors Initials .   ~~·   ~   -~


                                                   Page 1 of 13
                                                                                 Assignees Initials   /4_ ·

                                                EXHIBIT 1
Case 3:20-cv-02865-C Document 6-2 Filed 10/06/20                                     Page 4 of 15 PageID         272
                                                                                                       '1,.,1' 1[]1 Jl.       IP:9
                                                                                                            2:ff_1.2      1. 7-4




                          Amended and Restated Working Interest Assignment Agreement



  Now, therefore, for and in consideration of USDl00.00, the promises set forth below and other good a11cJ
  valuable consideration, the receipt and sufficiency of which.are hereby acknowledged, the Parties agree as
  follows:

          J.,.   Subject to the satisfaction of the Conditions Precedent, and in exchange for the Consideration,
                 Assignor shall assign and transfer to Assignee, and Assignee agrees to accept, the Assigned
                 Interest and the Patties shiill execute and deliver the Deed of Asslgntnent.

          2.     Contemporaneously with the execution and delivery of the Deed of Assignment, Parties shall
                 execute the Joint Operating Agreement.

          3. Consideration.

                 As Consideration for the transfer of the Assigned Interest hereunder, Assignee agrees and
                 undertakes to pay:

     i.          USb 500,000 in cash upon execution of the Deed of Assignment and the Joint Operating
                 Agreement; and
    ii.          Assignor's Working Interest share of approved costs incurred under an AFB (as definccl in the
                 Joint Operating Agreement) in compliance with the terms of the JQA subject to a total cap of
                 USD 750;000.

                 Execution of the Deed of Assignment and the Joint Operating Agreement and payment of the
                 amount set forth in Clause 3 (i) above shall occur simultaneously and the occurrence of these
                 events shall be termed "Closing", as more Jtilly described in Clause [6] hereof.

          4, Title Examination. Prior to the Closing hereof Assignor shall furnish to Assignee any and all.
             abstracts and title opinions covering the Leases which are in Assignor's possession or to which
             Assignor has access, Assignee shall conduct, at Assignee's expense; any examination of title to
             the Leases which Assignee deems necessary, Assignee will promptly thereafter advise Assignor
             of any title objections and requirements with respect to any of the Leases, If; in Assignee's
             opinion, title defects cannot be cured or Assignor is unable: or unwilling to cute such defects,
             Assignee may:

                    I.   Terminate, this Agreement by written notice to Assignor, in which event, all rights; duties
                         /1J1d obligations hereunder shall cease; or

                   Il,   Accept the defect.




   Assignors Initials _./'
                       _~
                                 ·.C,~-·
                                                                                      Assignees Initials   A.. •
                                                         Page2 ofl3
                                                                                                          \,I'   I[) ].       pg
Case 3:20-cv-02865-C Document 6-2 Filed 10/06/20                              Page 5 of 15 PageID     273
                                                                                            2 :IL l. ::?.                 JL 7~:,




                   Amended and Restated Working Interest Assignment Agreement



      5. Closing. Closing shall take place as soon as practicable after satisfaction of the Conditions
         Precedent, and in any event no later than May 31, 2016 and shall be conducted at Assignor's
         offices, or at such other time and place as to which the Parties hereto may mutually agree. In the
         event Closing does not take place by May 31, 2016, for whatever reason, Assignee or Assignor
                       at
         may then or any time thereafter terminate this Agreement by written notice to the other Party.
         Neither Party shall be liable to the other Party hereto for any loss or damage as a result of such,
         termination.

      6. At Closing the following shall occur simultaneously:

             I.   Assignee and Assignor shall execute. the Jolm Operating Agreement (or "jOA")
                  governing their relationship as joint Working Interest owners     of
                                                                                the Leases in form as
                  annexed herewith as Exhibit B;

            IL    Assignor shall execute, acknowledge and deliver to Assignee a Deed of Assignment
                  conveying title in the Assigned Interest to Assignee in form as .annexed herewith as
                  Exhibit C;

           III.   Assignor shall deliver to Assignee copies ofall records relating to the Leases;

           IV.    Assignee shall pay the sumreferred to in Clause 3 (i) above,

      7. Access. Prior to Closing, Assignee shall have free. access to all of Assignor's books and records
         p¢rtainhig to t~e 'Leases, in<;luding financial, engineering and geological books and records, lease
         records, title opinions; files; contracts and arty other documents in any way affecting such teases
         and at the Closing copies of all of such books and records shall be delivered to Assignee.
      8. .Ass.igno,r's Representations and Warranties

 A.       Assign.Qr rnakes the following representations and warranties to Assignee as of the date hereof
          and as of Closing:                                                   ·

      a) Assignor holds the rights to 100% (one hundred percent) undivided Working Interest .in the
         Leases, free and clear of any liens, claims, burdens or encumbrances, other than the liens, claims,
         burdens o.r. encumbrances in favor of the owner according to the terms of the Leases and
         applicable laws. Assignor holds rights to 100% (one hundred percent) Net Revenue Interest in
         the Leases.

      b) The Leases are in f11H force and effect and no notice of default, termination; or breach thereunder
         has been received by Assignor.

      c) There are no material -claims, demands, actions, suits, governmental Inquiries, or proceedings



                                                                                 Assignees Initials   /4-..
                                                 Page 3 ofl3
Case 3:20-cv-02865-C Document 6-2 Filed 10/06/20                                       Page 6 of 15 PageID 274
                                                                                                                2:n.   i.9.··1
                                                                                                                       \l




                     Amended and Restated Working Interest Assignment Agreement



            pending or to Assignor's knowledge threatened in connection with the Leases.

       d) The Assignor is in full compliance with all its obligations under the Leases and all other related
          agreements.

       e) The outstanding terms of the Leases are as set forth in Exhibit D. The obligations of Assignee to
          the owners under the Leases are as set forth in Exhibit E.

       f)   Assignor is not a party to any farm-in or farm-out agreement in relation to the Assigned Interest
            or lo any other agreement which includes an obligation to sell, transfer or otherwise dispose of
            any of its rights and obligations in respect of the Leases other than as set out herein.

  B.        Neither the Assignor, nor any of its affiliates, have in relation   10   the Leases

            a)      offered, paid, or promised to pay money, nor offered, given or promised to give anything
                    of value; directly or indirectly, to any official of any government or of any government's
                    agencies, instrumentalities or companies, or bf any public international organisation, or to
                    any political candidate, any political party, or any political patty official for the purposes
                    of-influencing any act or decision of such officials in their official capacity; or inducing;
                    such officials to (0 use their influence with any government or. state-owned company to
                    affect or influence any act or decision of such government or company.; (ii) assisting the
                    Assignor or its affiliates in obtaining Or retaining business for or With, or directing
                    business to, the Assignor or its affiliates; or (Hi) securing any other improper advantage; .·

            b)      made or knowingly allowed a third party        to make any improper payments or to perform
                    an unlawful act; or

            c)      made any facilitating payments to any public official; where such act, payment, gift or
                    promise would violate the laws of Canada or USA

  C.        No official of any government, any agency or state-owned company, any political party, or any
            public international organisation, has at any time had any legal or beneficial interest in the
            Assignor or any ofits affiliates.




       9. Mutual Represerttatjons and W!J.rrahtie~.• Each of the persons that is a signatory hereto covenants,
          warrants, and represents that said person and the Patty for which said person is a signatory:




   Assignors Initials .. ~/                                                              Assignees Initials.   4>,. ·
                                                      Page 4 of   13
         Case 3:20-cv-02865-C Document 6-2 Filed 10/06/20                                        Page 7 of 15 PageID 275
                                                                                    IDCf!•····              B,B<            \lol       P:91
                                                                                    cnu::1:2;7:2078         OR         2:l:i.:2    :Jl..77



                                      Amended and Restated Working Interest Assignment Agreement



                         I.          Acknowledges having carefully read all of this Agreement, and each Party, as its own, act
                                     voluntarily, consents to and accepts the terms of this Agreement without duress, coercion,
                                     reservation; or undue influence; and

                        IL           Has received all the information necessary or appropriate for deciding whether to enter
                                     into and be bound by this Agreement and the terms and conditions herein and that any
                                     information, records and data furnished fa connection with the transaction envisaged
                                     herein were and arc accurate in all material respects; and

                       III.      Fully understands the scope and effect of all terms and conditions of this Agreement and
                                 desires to be bound by this: Agreement: and

                       IV.           Acknowledges, warrants and represents that the terms of this Agreement are clear and
                                     unambiguous; and

                        V.           Is empowered with the full-and complete authority to execute this Agreement; and

                       VI.       i.s legally competent to execute this document and accepts full responsibility therefor and
                                 assumes the risk of any mistake of facts staled herein; and.

                      VII.       Has entered into this Agreement of said party's own free will and in accordance with said
                                 party's own judgment, and after consultation with said party's legal and financial
                                 counsel; and

                     VIII.       Has not been induced to enter into this Agreement by any statement, act, or
                                 representation of any kind or character on the part of any other Party except as expressly
                                 stated in this Agreement and.any attachment hereto; 1111d



                   10. Indemnity for Breach



           10. l      Each Party shall have the right to terminate this Agreement by .notice in writing to the other Party
                      prior to Closing if there is a breach by the other Party of any ofits representations and warranties
                      hereunder. Parties may decide that assignment of the Assigned Interest will nevertheless take
                      place.

           10.2       In the event a breach of a representation orwarranty is discovered after Closing, each of the
                      Parties agrees to indemnify and hold the other Party harmless for any claims, causes of action, or
                      liabilities, which arise out of the breach of any of the warranties and representations by the



            Assignors Initials~···                                                               Assignees Initials ~ •


                                                                    PageS of 13


------   ·--·----             ---·    -------~--·-··--------
          Case 3:20-cv-02865-C Document 6-2 Filed 10/06/20                                              Page 8 of 15 PageID 276
                                                                                         [),i:Joc                   B,k                        F'·l::Jl
                                                                                         003"l'2U:)78               OR                     :l7a····




                                           Amended and Restated Working Interest Assignment Agreement



                           indemnifying Party. Provided however that the liability of each Party arising out of a breach of
                           any of its warranties and representations hereunder shall be limited as fo1Iows:

                               (i)        Assignor's total aggregate liability for any claims brought against him by Assignee shall
                                          be limited "to a maximum of USD 1,500,000.

                               (ii)       Assignee's total aggregate liability for any claims brought against him by Assignor shall
                                          belimited to a maximum ofUSD 1,500,000.

                           (iii)          The time period for submitting any valid claims by a Party against the otherParty shall be
                                          limited to 2 (two) years following Closing.


                       11. During the period from the date hereof until Closing, Assignor shall comply with the following:

                               11.1       Continue to carry on its activities under the Leases in the ordinary course and in
                                          accordance With good oil and gas field practice;

                           11.2           Assignor shall promptly notify Assignee and provide details upon the occurrence of:

                                          (a)    any written notice of default or termination received or given by Assignor with
                                                 respect to the Leases, or

                                          (b)     any written notice of any pending or threatened claim, demand, action, suit,
                                                  inquiry or proceeding related to the Leases, or

                                          (c)     any material damage, destruction or loss to major assets under the teases, or

                                          (d)     any event or condition between- the date of this Agreement and Closing that (i)
                                                  would have a material adverse effect on the Leases, or (ii) would render
                                                  impossible Assignee's right to the Assignment.

                       12. Conditions of Closin&, The conditions for Closing ("Conditions Precedent") are as follows:

                                     1.   The warranties and representations contained in Clause    8   hereof shall be true and correct
                                          at Closing;

                                 II.      Satisfactory completion of due diligence by the Assignee prior to closing;




                  Assignors Initials ~-                                                                  Assignees Initials ~ •


                                                                         Page 6 of 13


---~-   ----··· ---·   . --·                                              -------·-··-·---
I   .
        Case 3:20-cv-02865-C Document 6-2 Filed 10/06/20                                                     Page 9 of 15 PageID 277
                                                                           D r;;;i,,·-
                                                                                  1
                                                                           n'-•""11 i....ff ·-::;,:
                                                                                            ..__j
                                                                                                      ··:;;i• "'J' f"D
                                                                                                       .,. ~n.... ....
                                                                                                                         ··7
                                                                                                                           d
                                                                                                                             •1;:;1•
                                                                                                                             •t~..I'




                          Amended and Restated Working Interest Assignment Agreement



                HI.     None of the events listed in Clause 11.2 shall have occurred and there shall have occurred
                        no fire, accident, casualty or other occurrence resulting in a diminution of the value of the
                        Leases or the ability of the wells thereon to produce;

                IV.     Assignee shall have received from Assignor an NI 51-101 technical reserve report on the
                        Assigned Interest, such report to be prepared to TSXVenture Exchange standards;

                 V.     If required, Assignee shall have received final TSX Venture Exchange approval to the
                        assignment contemplated herein; and

                VI.     If required, Assignor shall be received approval to the assignment contemplated herein
                        from the owner of the Leases.

            13. Effective Date of Sale, The effective date of the assignment hereunder shall be April 30, 2016
                (the "Effective Date"), with the effect that the Assignee shall be entitled to all oil and gas
                produced from and after the Effective Date, including production in storage; if any as of the
                Effective Date, and a.11 proceeds and accounts receivable attributable to such production and
                Assignee shall bear. all expenses with respect to the Assigned Interest which arc attributable to
                any period of time commencing on or after io the Effective Date. Assignor. shall be entitled to all
                oil and gas produced prior to the Effective Date, excluding production in storage, if arty as of the
                Effective Date, and all proceeds and accounts receivable attributable to such production and
                Assignor shall bear all obligations and expenses at Closing with respect to the Leases attributable
                to any period of time prior to the Effective Date. All liens, if any, and outstanding or pending
                invoices related lo work performed on the wells will be paid by Assignor at Closing. Any monies
                received by either Assignee or Assignor which, under the terms of this paragraph, belong to the
                other Party shall be immediately paid over to such Party.
            14. Obligations Post,~lo_sing: Following Closing, Assignor shall register Assignee as holder of the
                Assigned Interest with any relevant governmental agency to the extent necessary.

            15. Bindin_g. This Agreement shall be bini:bng upon and inure to the benefit of the Parties and their
                respective successors and permitted assigns.

            16. S,urvival. The representations, warranties, covenants and agreements of Assignor and Assignee
                under this Agreement shall survive the Closing.

            l7. Construction. Every covenant, term and provision of this Agreement shall be construed simply
                according to ifs fa.jr. meaning and not strictly for or against arty party. The signature. of the parties
                below signifies their agreement to the terms and conditions hereof.

            18. Entire Agreement. this instrument contains the entire agreement of the Parties pertaining to the
                subject matte; hereof. It may not he changed orally but only by an agreement in writing signed



           Assignors Initials. .~                                                                               Assignees Initials ~ •


                                                          Page:7 of 13
Case 3:20-cv-02865-C Document 6-2 Filed 10/06/20                                       Page 10 of 15 PageID 278
                                                                u ....I Pu
                                                                iO    ! ....  -·

                                                                        -· i;....   ... ~.. n
                                                                             ~".J. -·,•--:;; -- "'7
                                                                                                  ' ..;:,•
                                                                                                    ...... ,                 j ,.   ,a-F;:9
                                                                                                                                    'I...JI   -·




                  Amended and Restated Working Interest Assignment Agreement



         by the Party against whom enforcement of any waiver, change, modification, extension                          01:

         discharge is sought.

     19. CompJia·nce _wit~ Laws.Thi~ Agreement and all operations hereunder shall be subject to all valid
         and applicable Federal and State laws, and all valid and applicable orders, laws, rules and
         regulations of any Federal or State authority having jurisdiction.
     20. Counterpar_ts. This Agreement may be executed by the Parties in any number of counterparts,
         each of which shall be deemed an original instrument, but all of which together shall constitute
         but one and the same instrument
     21. Governing Law and Dispute Resolution: This Agreement shall be construed in accordance with
         the laws oftl1e Stale of Texas without regard to choice of law principles. Disputes hereunder shall
         be subject to the exclusive jurisdiction of Texas.

  IN WITNESS WHEREOF the Parties have executed these presents through their authorized
  representatives on the date first above written.

  "Assignee"

  Taipan Resources Inc.




  "Assignor"

  Ponderosa Energy; LLC



        11'1-~·
  By···.··~.~-·.
  Richar Sands, Managing Member




   Assignors Initials                                                                       Assignees Initials ....;._.__
                        ---
                                                 Page 8of 13


                                                                        -------···---
Case 3:20-cv-02865-C Document 6-2 Filed 10/06/20                                    Page 11 of 15 PageID 279
                                                         '1< , •. , .....
                                                         '"' , . ..,, ,.. ,~ ··;;, "? .... ···7 ••;:;,•
                                                                                                         :::i:..1--
                                                                                                        "r     • Ir.:~.   1. S F"·":J
                                                                                                                               :11..····
                                                         Cl! ft....H ,.'.'.~ , _,_ I__H   u•



                  Amended and Restated Working Interest Assignment Agreement




    Assignors Initials                                                              Assignees Initials~


                                          Page 9 of 13


                                                                                               •... ~-··   ·---------
Case 3:20-cv-02865-C Document 6-2 Filed 10/06/20                 Page 12 of 15 PageID 280
                                                                                           Vol.
                                                                                     2 JI. 1. :'.2:




                                           1.i'.xhibit A

            ATTACHED HERETO ANO MADE A PART llbREOF              is A   LIST OF LEASES

   Archer B & C, B-7G, C-2G
   Armstrong 20 & 24
   Armstrong M B Lse
   Barrett C S Lse
   Black# 1
   Block, Ida Lse
   Bobbitt Lse
   Bryan Lse
   Burnett A Lse & Burnett B Lse
   Chapman Lse
   Continental Sanford Lse
   Cooper Lsc
   Davis lR
   Dee O Gee Lse
   Foxx Lse
   Gulf-Sanford A lR
   Gulf-Sanford A- I
   Hackley, EP & Watters WL Lse
   Hamilton Lse
   Herring E Lsc
   Johnson AK 1
   Johnson, Johnson A, Johnson D, Johnson G & Pruett B Lse
   Johnson K lR
   Johnson O 1R
   Killough Lse
   Kirby Lse
   Klyne 1 & 2
   Lasiter Lse
   Lil Randi & Kyle Lsc
   Logan A Lse
   Morrison 4213
   National Lse
   Perkins JJ Lse
   Phillips B
   Phillips C 1
   Pickens Lse
   Pritchard, Sallie Lse
   Rice Patty 1
   Sanford 160-1, 160-1 R, 480-1
   Sanford A, B, C, Sanford-Coon Lse
   Sanford D, M & Sanford J.M.
   Sanford Kl & K-2R                                                      ~--~ X
                                                                                yv
                                                 Page 10 of 13
   (4612-001/01351919.DOCX.}




                         --------·•------
Case 3:20-cv-02865-C Document 6-2 Filed 10/06/20          Page 13 of 15 PageID 281


                                                 -2-



   Sanford M, Southbend & Jimmy 11 Lse
   Hamilton Lse
   State of Texas A-B
   State of Texas A-C
   State of Texas A
   Stevenson, 0 Roy Lse
   Thompson & Thompson, T. Lse
   Ware RC Lse
   Watkins A Lse
   Whittenburg I
   Whittenburg, J.A. C Lse
   Witherbee, Lober Nellie & Phillips Otis Lse
   Worley Lse
   Worley P A Lse & Worley-Reynolds Lse
   Yake B Lse




                                          Page 11 of 13
   {4612-001/01351919.DOCX.}
Case 3:20-cv-02865-C Document 6-2 Filed 10/06/20            Page 14 of 15 PageID 282
                                                                                             11:::•9
                                                                                       1. 8 "'A·




                            Page left intentionally Blank




                                   Page 12 of 13
        Case 3:20-cv-02865-C Document 6-2 Filed 10/06/20            Page 15 of 15 PageID 283
                                                                                              'l,J',□   ].
                                                                                         2 :IL :ll 2




                                    Page left intentionally Blank




                                                STATE OF TEXAS                   COUNTY OF HUTCHINSON
                                                 . ..          I h,rebY ~ertify that this instrument was
                                                filed on the daEe and time stamped hereon bY me
                                                agd \~as duly recorded ln the volume and Pase
                                                oI t 1e narn,~d rec:cH'ds ot :
                                                                       Hutchinson County
                                                as stamped hereon bY me.
                                                      SeP 19,2019 at 01:12P
                                                      Receipt Number - 118758
                                                      P.'.:-Ji
                                                      Kelly Ratliff, Deputy

                                                    JaQ Parnes,ftHutfhinson County Clerk
                                                    Hu&c:n1nson Loun~'.:-J

                                           Page 13 of 13




--------~-- ·---- .. --··- - ~--··--------------
